Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
	Claims 1-20 are presented for Examination on the Merits.
Claim(s) 1, 3-4, 7-8, 10-11, 14-18 are rejected under 35 USC § 102
Claims 2, 5-6,9,12-13 and 19-20 is/are rejected under 35 USC § 103.
Claim 18 is Objected for informality.

Claim Objections
Claim 18 is objected to because of the following informalities:  The said claim is a duplicate of Claim 16 which fails to further limit the scope of the independent claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, 10-11, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Frenne et al (USP 9,930,648 B2) hereinafter as Frenne.

Regarding Claim 1, Frenne discloses  a method comprising: 
receiving configuration information of a control channel resource set (See Fig(s). 2 downlink control channel configuration subframe….see col 5 lines 38-41 ..downlink control channel comprises a set of resource element groups. The method may be executed by a transmitting node, e.g., an eNB.), wherein the configuration information indicates the control channel resource set (See col 6 lines 30-36, 60-64… the transmitting node sends a message to the user equipment indicating a set of blocks of resources, or resource element groups that are reserved for localized transmission of a downlink control channel) and 
wherein the configuration information indicates at least one of a quantity of time-frequency resource blocks of the control channel resource set (see col 8 lines 35-40… a block or group of resources, consecutive in frequency and time, configured for enhanced control channel transmission… smallest resource entity is a resource element (RE)) or an interval between two adjacent time-frequency resource blocks;
 determining the control channel resource set based on the configuration information (see Col 19 lines 49-52, 60-65, col 20 lines 1-12 …See Fig(s). 26 a UE first determines at least one block of resources in which the candidate set of enhanced resource element groups are comprised….then the UE checks the type of one of the blocks…. In other words, the UE determines if the block is comprised in a first or a second predefined set of blocks of resources,); and  receiving control information within the control channel resource set (See Fig(s). 32, see 5 line 65-col 6 line 5, col 21 lines 6-24, user equipment selects a candidate set of resource element groups, corresponding to a candidate downlink control channel from the resource set.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6,9,12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al (USP 9,930,648 B2) hereinafter as Frenne in view of Gao et al (US 2012/0281567 A1) hereinafter as Gao.
	
Gao discloses wherein the time-frequency resource block comprises six consecutive resource element groups LREGs} in frequency domain (See ¶ 60 where six REs are allocated), and wherein each of the six REGs occupies 12 consecutive subcarriers in frequency domain (See Fig(s). 2, See ¶ 29 physical resource block (RB) is defined as 12 consecutive subcarriers in the frequency domain).  
Resource Elements groups (REGs) are made up of 4 or 6 blocks, thus a six group configuration allows for additional mapping of control channels to resource elements.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Gao within Frenne, so as to provide for additional mapping of control channels to resource elements.

Regarding Claims 3,10 and 17, Frenne discloses  wherein the time-frequency resource block comprises at least one resource element group (REG} set, wherein the REG set comprises a plurality of REGs that are consecutive or adjacent at least one of in time domain or in frequency domain, and wherein each of the plurality of REGs occupies 12 consecutive subcarriers in frequency domain and occupies one OFDM symbol length in time domain (see col 4 lines 16-21…a mapping process has a granularity of 1 REG with 12 subcarriers see Gao ¶ 29 physical resource block (RB) is defined as 12 consecutive subcarriers in the frequency domain).

Regarding Claims 4, 11,16 and 18, Frenne discloses wherein the interval between two adjacent time-frequency resource blocks is a frequency domain resource corresponding to an integer quantity of REGs , or the interval between two adjacent time-frequency resource blocks is a frequency domain resource corresponding to an integer quantity of REG sets (see col 10 lines 10-15…each control channel element (CCE) is mapped to 9 resource element groups (REG) consisting of 4 RE each. These REG are distributed over the whole bandwidth to provide frequency diversity for a CCE, see FIG. 4.).

Regarding Claims 5,12 and 19, Gao discloses  wherein a frequency domain size of the REG set is two REGs, three REGs, or six REGs that are consecutive or adjacent in frequency domain (See ¶ 60, Six REs are allocated for a REG). Reasons for combining same as Claim 1.  

Regarding Claims 6,13 and 20, Gao discloses  wherein a time domain size of the REG set is one REG, two REGs, or three REGs that are consecutive or adjacent in time domain (See ¶ 29..  Each subframe 210 See Fig(s). 2 consists of a number of OFDM (orthogonal frequency division multiplexing) symbols in the time domain and a number of subcarriers in the frequency domain. An OFDM symbol in time and a subcarrier in frequency together define a resource element (RE)…See ¶ 60). Reasons for combining same as Claim 1.  

Regarding Claims 7 and 14, Frenne discloses wherein a quantity of REGs comprised in the REG set is predefined (See Fig(s). 31, see col 19 lines 21-25).

Claims 8 and 15 recite features similar to Claim 1 and thus rejected for same reasonings as claim 1, where Claim 15 is in (computer readable form).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411